Citation Nr: 1432826	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March to June 1943, September 1944 to June 1948, December 1949 to December 1953 and from January 1957 to May 1969.  He died in June 1995.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant and the Veteran's son testified before the Board at an April 2014 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts entitlement to service connection for the cause of the Veteran's death.  According to the June 1995 death certificate, the Veteran died of carcinomatosis due to or as a consequence of lung cancer, due to or as a consequence of colon cancer.  Other significant conditions contributing to death included chronic obstructive pulmonary disease (COPD) and a history of prostate cancer.  The appellant asserts the Veteran's death was due to in-service exposure to herbicides.  However, the record does not indicate the Veteran served within the Republic of Vietnam or was otherwise directly exposed to herbicides.  However, at the April 2014 Board hearing, the appellant's representative raised the theory of asbestos exposure.  Given the Veteran's longtime service in the Navy, particularly during the World War II era, in-service asbestos exposure is possible.  Given the nature of the disabilities that caused his death, the Board finds a remand is warranted to allow the AOJ to develop the appellant's claim in light of the new theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1. Following the procedures outlined in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9, develop the appellant's claim of entitlement to service connection for the Veteran's death based on in-service asbestos exposure.

2. If in-service asbestos exposure is established, forward the claims file to an appropriate VA examiner to obtain a medical opinion regarding the nature and etiology of the Veteran's death.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  

Following a review of the entire claims folder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the cause of the Veteran's death, noted on the death certificate to be carcinomatosis due to lung and colon cancer, with COPD and a history of prostate cancer as contributing factors, is etiologically related to his period(s) of active service, specifically commenting on in-service asbestos exposure.  A full rationale must accompany any opinion expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

